—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered April 19, 1999, convicting her of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish her guilt of burglary in the second degree is unpreserved for appellate review (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Udzinski, 146 AD2d 245). In any event, viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not *326against the weight of the evidence (see, CPL 470.15 [5]). Ritter, J. P., Santucci, Krausman and Smith, JJ., concur.